Field, Circuit Justice.
We have received a petition from David S. Terry, praying that the order of this court committing him to prison for contempt may be revoked. To pass intelligibly upon the petition a brief statement of the circumstances under which the order was made will be necessary. • On the Bd of September, instant, the cases of Frederick W. Sharon, as executor, against David S. Terry and Sarah Althea Terry, his wife, and of Francis G. Newlands, as trustee, and others against the same parties, were before this court on demurrers to bills to revive and carry into execution the final decree in the suit of William Sharon v. Sarah Althea Hill, and were decided on that day. Shortly before the court *427opened tbe defendants came into tbe court-room, and took tbeir seats within the bar at the table next to the clerk’s desk, and almost immediately in front of tho judges; the defendant David S. Terry being at the time armed with a bowie-knife concealed on his person, and the defendant Sarah Althea, his wife, carrying in her hand a small satchel, which contained a revolver of six chambers, five of which were loaded. The court at the time was held by the justice of the supreme court of the United States assigned to this circuit, who was presiding; the United States circuit judge of this circuit; and the United States district judge of the district of Nevada, called to this district to assist in holding the circuit court. Almost immediately after the opening of the court the presiding justice commenced reading its opinion in the cases mentioned, but had not read more than one-fourth of it, when the defendant Sarah Althea Terry arose from her seat, and asked him, in an excited manner, whether he was going to order her to give up the marriage contract, to be canceled. The presiding justice replied, “Be seated, madam.” She repeated the question, and was again told to be seated. She then cried out in a violent manner that the justice had been bought, and wanted to know the price he held himself at; that he had got Newlands’ money for his decision, and everybody knew it, — or words to that effect. It is impossible to give her exact language. The judges and parties present differ as to the precise words used, but all concur as to their being of an exceedingly vituperative and insulting character. The presiding justice then directed the marshal to remove her from the court-room. She immediately exclaimed that she would not go from the room, and that no oiie could take her from it, or words to that effect. The marshal thereupon proceeded towards her to carry out the order for her removal, and compel her to leave, when the defendant David S. Terry rose from his seat, evidently under great excitement, exclaiming, among other things, that, “No living man shall touch my wife,” or words of that import, and dealt the marshal a violent blow7 in his face He then unbuttoned his coat, and thrust his hand under his vest, where his bowie-knife was kept, apparently for the purpose of drawing it, when he was seized by persons present, his hands held from drawing his weapon, and he himself forced down on his back. The marshal then removed Mrs. Terry from the courtroom. Soon afterwards Mr. Terry vras allowed to rise, and was accompanied by officers to the door leading to the corridor, on which was the marshal’s office. As he was about leaving the room, or immediately after stepping out of it, (and it is immaterial which,) he succeeded in drawing his knife, when his arms were seized by a deputy-marshal and others present, to prevent him from using it, and they w'ere able to wrench it, from him only after a violent struggle. The affidavits of officers of tho court and others present, filed herewith, detail the facts. For their conduct and resistance to the execution of the order of the court, the defendants, Sarah Althea Terry and David S. Terry, were adjudged guilty of contempt, and ordered to be imprisoned; the former for thirty days, and the latter- for six months. The commitment of Terry recited the contemptuous-conduct of Sarah Althea, and the order of the court directing *428the marshal to remove her from the court-room, and that, while the marshal was attempting to execute the order,'the said David S. Terry assaulted him in the presence of the court, and beat him; and also that said Terry wrongfully and unlawfully assaulted the marshal with a deadly weapon, with intent to obstruct the administration of justice. There were two matters recited for which Terry was adjudged guilty of contempt:, First, resisting the marshal in the execution of the order, and beating him; and, second, unlawfully assaulting the marshal with a deadly weapon.
Section 725 of the Revised Statutes defines the powers of the courts of the United States in matters of contempt. It declares that “the said courts shall have power * * * to punish by fine or imprisonment, at the discretion of the court, contempts of their authority: provided, that such power to punish contempts shall not be construed to extend to any cases except the misbehavior of any person in their presence, or so near thereto as to obstruct the administration of justice; the misbehavior of any of the officers of said court in their official transactions; and the disobedience or resistance by any such officer, or by any party, juror, witness, or other person to any lawful writ, process, order, rule, decree, or command of the said courts.” As thus seen, contempts embrace three ■classes of acts: First, the misbehavior of any person in the presence of the courts, or so near thereto as to obstruct the administration of justice; second, the misbehavior of any of the officers of the court in their official transactions; and, third, the disobedience or resistance by any such officer, or by any party, juror, witness, or other person to any lawful writ, process, order, rule, decree, or command of the courts. The misbehavior of the defendant David S Terry, in the presence of the court, in the court-room, and in the corridor, which was near thereto, and in one of which (and it matters not which) he drew his bowie-knife, and brandished it, with threats against the deputy of the marshal and others aiding him, is sufficient of itself to justify the punishment imposed. But, great as this offense was, the forcible resistance offered to the marshal in his attempt to execute the order of the court, and beating him, was a far greater and more serious affair This resistance and beating of its officer was the highest possible indignity to the government. When the flag of the country is fired> upon and insulted, it is not the injury to the bunting, the linen, or silk on which the stars and stripes are stamped which startles and arouses the country. It is the indignity and insult to the emblem of the nation’s majesty which stirs every heart, and makes every patriot eager to resent them. So the forcible resistance to an officer of the United States in the execution of the process, orders, and judgments of their courts is in like manner an indignity and insult to the power and authority of the government, which can neither be overlooked nor extenuated.
■ The defendant, David S. Terry, now prays the court 'to revoke the order committing him. - In his petition he sets forth that in the transactions in the circuit court on the 3d instant, upon which his commitment was made, he did not intend, to say or do anything disrespectful *429to the court or to tbe judges thereof, or to any one of them. He alleges that when his wife first arose from her seat, and before she had uttered a word, he used every effort in his power to cause her to resume her seat, and to remain quiet, and that he did nothing to encourage her in what he terms “her acts of indiscretion.” That when the order for her removal from the court-room was made, ho rose from his seat for the purpose of removing her himself, quietly and peaceably, and had no intention of disturbing or preventing the execution of the order of the court. That he never struck, or offered to strike, the marshal until the marshal had assaulted him, and had, in his presence, violently, and, as he believed, unnecessarily, assaulted his wife. That he neither drew, nor attempted to draw, any deadly weapon of any kind in the court-room; and that he did not assault, or attempt to assault, the United States marshal with any deadly weapon, in the court-room or elsewhere. He represents that after ho had left the court-room he heard loud talking in one of the rooms of the marshal, and among the voices proceeding therefrom he recognized that of his wife; that he then attempted to force his way into that room, and, finding it barred by a crowd of men, so that the door could not be closed, he, for the first time, drew' from inside his vest a small sheath-knife, at the same time saying to the crowd standing in his way, that he did not want to hurt any one, but that all he wanted was to get into the room where his wife was; that the crowd then parted, and he entered the doorway, where some one said, “Let him in, if he will give up his knife;” and he then immediately gave up his knife. The petitioner further alleges that in none of these transactions did he have the slightest idea of showing any disrespect to the court or to any of its judges, and that the tact that he lost his temper was a natural consequence of his being himself assaulted, when he was making an honest effort to enforce the order of the court, and of his seeing his wife assaulted in his presence. Upon this statement he asks the revocation of the order committing him to prison.
We have read this petition with great surprise at its omissions and misstatements. As to what occurred under our immediate observation, its statement does not accord with the facts as we saw them; as to what occurred at the further end of the room, and in the corridor, its statement is directly opposed to the concurring accounts of the officers of the court and parties present, whose position was such as to preclude error in their observations. According to the swrorn statement of the marshal, which accords with our own observation, so far from having struck or assaulted Terry, he had not even laid his hands upon him when the violent blow in the face was received. And it is clear beyond controversy that Terry never voluntarily surrendered his bowie-lmife, and that it was wrenched from him only after a violent struggle. We can only account for his misstatement of facts as they were seen by numerous witnesses, by supposing that he was in such a rage at the time that he lost command of himself, and does not well remember what he then did, or what he then said. Some judgment as to the weight this statement should receive, independently of the incontrovertible facts at variance with it, *430may be formed from bis speaking of the deadly bowie-knife he drew as a small sheath-knife, and of the shameless language and conduct of his wife as “her acts of indiscretion.” No one can believe that he thrust his hand under his vest where his bowie-knife was carried without intending to draw it. To believe that he placed his right hand there for any other purpose — such as to rest it after the fatigue of his violent blow in the marshal’s face, or to smooth down his ruffled linen — would be childish credulity. But even his own statement admits the assaulting Of the marshal, who was endeavoring to enforce the order of the court, and his subsequently drawing a knife to force his way into the room where the marshal had removed his wife. Yet he offers no apology for his conduct, expresses no regret for what he did, and makes no reference to his violent and-vituperative language against the judges and officers of the court while under arrest, which is, detailed in the affidavits filed. There is nothing in his petition which -would justify any remission of the imprisonment. The law imputes an intent to accomplish the natural result of one’s acts,- and, when those acts are of a criminal nature, it will not accept, against such implication, the denial of the transgressor. ' No one would be safe if a denial of a wrongful or criminal intent would suffice to release the violator of law from the punishment due to his offenses. Why did the petitioner come into court with a deadly weapon concealed on his-person? He knew that as a citizen he was violating the law which forbids the carrying of concealed weapons, and as an officer of the court— and all attorneys are such officers — was committing an outrage upon professional propriety, and rendering himself liable to be disbarred. Sharon v. Hill, 11 Sawy 122, 24 Fed. Rep. 726. Therefore, considering the enormity of the offenses committed, and the position the petitioner once held in this state, which aggravates them to a degree not imputable to the generality of offenders, the court, with a proper regard to its own dignity, the majesty of tho law, and the necessity of impressing upon all men that forcible resistance to the lawful orders'of the courts of the United States will not go unpunished, however high the offending parties, cannot grant the prayer of the petitioner; and it is accordingly denied.
Sawyer and Sabin, JJ., concur.